UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1407


BRYAN L. ATWOOD,

                Plaintiff - Appellant,

          v.

CERTAINTEED CORPORATION, a Delaware Corporation authorized
to transact business in the State of Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01006-CMH-JFA)


Submitted:   November 7, 2014             Decided:   December 9, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick D. Greco, GRECO & GRECO, P.C., McLean, Virginia, for
Appellant.    M. Kelly Tillery, Sean P. McConnell, PEPPER &
HAMILTON, LLP, Philadelphia, Pennsylvania; Matthew D. Foster,
PEPPER & HAMILTON, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian L. Atwood appeals the district court’s orders

granting summary judgment in favor of CertainTeed Corporation

and denying his motion to alter or amend the judgment pursuant

to Fed. R. Civ. P. 59(e) in his civil action claiming that

CertainTeed violated the Virginia Uniform Trade Secrets Act and

breached the parties’ nondisclosure agreement.                    We have reviewed

the   parties’    briefs    and    the   record      on    appeal    and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Atwood v. CertainTeed Corp., No. 1:13-

cv-01006-CMH-JFA (E.D. Va. filed Mar. 5, 2014, entered Mar. 6,

2014; Apr. 4, 2014).           Atwood’s motion to supplement the record

is denied.      We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in     the    materials

before   this    court   and    argument     would   not    aid     the   decisional

process.



                                                                            AFFIRMED




                                         2